Citation Nr: 0506562	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  96-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1965 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims for 
service connection for a seizure disorder, residuals of head 
trauma, a condition claimed as musculoskeletal pain, a lung 
condition, for a psychiatric disorder, to include depression 
and PTSD, and a skin condition.  The case was forwarded to 
the Board.  In March 2001, the Board affirmed the RO's 
February 1995 rating decision except for the issue of 
entitlement to service connection for PTSD, which was 
REMANDED to the RO for additional development.  That 
development has been completed to the extent possible, and 
the case was returned to the Board.  

Thereafter, in June 2001 the veteran filed a claim for 
service connection for diabetes mellitus, type II, as 
secondary to exposure to herbicide agents.  A January 2003 
rating decision denied the veteran's claim.  On November 2004 
the veteran filed a substantive appeal and elected to have 
the case decided without a hearing.   He also  requested that 
the claim be reviewed by the Board along with the claim for 
service connection for PTSD.  Accordingly, the issue was 
forwarded to the Board for review.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of PTSD, 
competent evidence that confirmed that the veteran's duties 
while aboard ship in the coastal waters of Vietnam included 
morgue duty, and competent evidence of a nexus between the 
veteran's PTSD and the conformed in-service stressor of 
morgue duty.  

2.  There is medical evidence of a current diagnosis of Type 
II diabetes mellitus and the evidence relating to whether the 
veteran had active duty or visitation in the Republic of 
Vietnam is in equipoise.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, may be presumed to have been 
incurred in active service as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 51075 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307(a)(6)(d), 3.309(e) (2004).

2.  PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  
 
As discussed in more detail below, sufficient evidence is of 
record to grant these claims.  Therefore, no further 
development is needed.  Under these circumstances, which are 
only of benefit to the claim, there is no prejudice to the 
veteran in adjudicating the claims without further discussion 
of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran contends that he currently suffers from PTSD as a 
result of his experiences as a morgue assistant during active 
service.  He also claims that he was exposed to Agent Orange 
while on active duty and he attributes a recent diagnosis of 
diabetes mellitus, type II, to such exposure to herbicides.  
Following the Board's remand for additional development 
regarding the veteran's PTSD, the RO made efforts to confirm 
the alleged in-service stressor.  

The service medical records are negative for any findings 
pertaining to PTSD or the alleged stressor.  

The veteran was examined for VA purposes in August 1988.  He 
claimed that he had worked at a morgue aboard the USS 
Princeton, which had been stationed off the coast of Vietnam.  
The remainder of the examination related to disabilities that 
are not at issue.  
 
An October 1992 witness statement submitted by the veteran in 
support of his claims, indicated that upon his return from 
Vietnam, the veteran suffered from seizures and depression.  
The witness further stated that she had seen the veteran fall 
asleep and suddenly awake and act out shootings in her home.  
It was her impression that the veteran did not seem to 
remember these episodes once ended.  A second witness 
statement submitted at the same time also described the 
veteran as suffering from "flashbacks" about being back in 
the boat.  

A VA post-service medical report dated in June 1993 includes 
a provisional diagnosis of PTSD.  In July 1993, the veteran 
reported having "spells" since 1971, usually related to 
stress or when he was having nightmares.  The nightmares 
involved bodies walking around as related to his experiences 
while working in the morgue while in the Navy.  The veteran 
repeated his allegations of having been exposed to Agent 
Orange during service.  The VA clinician found that the 
veteran suffered from PTSD, exhibited by nightmares in 
relation to his work at the morgue while in Vietnam.  An 
October 1993 post-service medical report indicated that the 
veteran had PTSD with a 21-year history of spells.  Post-
service VA medical records showed that the veteran reported 
that as a result of his experiences in the morgue during 
service, he had problems concentrating along with other 
behavioral changes, since his return from Vietnam.  He stated 
that he was easily angered and that he often experienced 
flashbacks.  Subsequent VA and private post-service medical 
records showed that the veteran continued to manifest the 
reported symptomatology.  Thus, he continued to be treated 
for PTSD and was diagnosed accordingly.   

In February 1994, the veteran filed another written statement 
in which he asserted, in pertinent part, that he had worked 
aboard the USS Princeton, stationed off the coast of Vietnam.  
The veteran's duties allegedly involved preparing the bodies 
of fallen American soldiers for shipment back to the United 
States.  In March 1994, additional records concerning the 
veteran's service were associated with the claims file.  
These records indicate that the veteran served on the USS 
Princeton from November 1965 to January 1969.  The veteran's 
Form DD-214 indicates that his specialty was chef, and that 
he was awarded, in pertinent part, a Vietnam service Medal 
with 4 Bronze Stars and a Meritorious Unit Citation.

In a statement submitted subsequent to the Board's decision 
of November 1995, the veteran continued to assert that 
despite the fact that his official duty while in service was 
as a cook, he had worked with bodies at the morgue.  In 
response to a February 1998 request from the RO for 
information, the Department of the NAVY, Naval Historical 
Center, provided several command histories for the USS 
Princeton during the periods coinciding with the veteran's 
service.  These records showed that the ship participated in 
landings on the coast of Vietnam. 

On March 2000, pursuant to the RO's request, the USASCRUR 
confirmed that the veteran's unit and duty assignments 
included morgue duty.  Thereafter, also upon inquiry from the 
RO, the Navy produced the entire personnel file for the 
veteran on February 2001.  An Enlistment of Awards contained 
in the file, as evinced by a handwritten note at the bottom 
of the document, showed that the veteran was awarded a Combat 
Action Ribbon among other service medals.  Subsequent 
requests from the RO for the Service Department to furnish 
justification for awarding the veteran a Combat Action Ribbon 
were unfruitful as no additional information or specifics 
could be provided.  

The veteran underwent a VA exam on March 2001.  The VA 
examiner indicated that history obtained from the veteran 
included no combat duty during service.  The veteran reported 
suffering from flashbacks and recurrent nightmares involving 
his experiences as a cook and as a morgue assistant while in 
the service.  For instance, he reported nightmares where he 
would find himself cooking human body parts.  The VA examiner 
observed that his symptoms were quite severe and caused 
significant social and occupational impairment.  The VA 
examiner diagnosed the veteran with severe PTSD, chronic, 
secondary to Vietnam War experiences.  The examiner found 
that his morgue-related duties constituted a stressor 
consistent with his PTSD.    

VA post-service medical records showed that the veteran was 
diagnosed with diabetes type II beginning in 2000.  In 
January 2003 the RO denied the veteran's service connection 
claim for diabetes mellitus on the grounds that there was no 
evidence that the veteran had served on the ground in 
Vietnam.  Thereafter the RO proceeded to investigate this 
claim.  A February 2004 reply from USASCRUR failed to show 
that the veteran served in-country while in the Navy.  The 
response specifically stated that the USS Princeton was 
anchored in various locations in Vietnam during the veteran's 
time in service, but that records that would reflect an 
individual's whereabouts, unless he or she were very 
important, were not regularly maintained as permanent 
records, and thus the were unavailable.    

In August 2003 the veteran submitted a letter in support of 
his claims.  This was a USS Princeton May 1966 letter from 
the veteran's commanding officer and addressed to the 
veteran.  It commended the veteran for his service during a 
mission in which the veteran partook.  The letter described 
the mission as one that required its participants to travel 
in navy boat convoys deep in the rivers and swamps of South 
Vietnam.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service Connection for PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2004); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).
The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are not based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997). 

The Board finds that the evidence demonstrates that although 
the veteran may have engaged in combat, as evinced by the 
personnel records received in February 2001 that showed he 
was awarded a Combat Action Ribbon among other service 
medals, and the USS Princeton May 1966 letter that commended 
the veteran for his service during a mission in South 
Vietnam, the veteran has never contended that his PTSD is 
related to combat experiences.  In fact, during the VA 
examination report of March 2001, he gave a history that he 
had not been in combat while he served off the coast of 
Vietnam.  Instead, the veteran has consistently asserted that 
his PTSD was the result of the experiences he had aboard the 
USS Princeton while working in the morgue.  

The Board need not make a determination of whether the 
veteran engaged in combat with the enemy, however, as there 
is competent evidence that confirms a claimed in-service 
stressor upon which a diagnosis of PTSD has been based.
Specifically, the March 2000 USASCRUR letter confirmed that 
the veteran's unit and duty assignments included morgue duty 
and there is medical evidence that attributes his PTSD to 
that specific duty during service. 

VA post-service medicals showed a diagnosis of PTSD since 
June 1993.  The VA clinicians found that the veteran suffered 
from PTSD, exhibited by nightmares in relation to his work at 
the morgue while in Vietnam.  In October 1993, the veteran 
was assessed to have PTSD with a history going back 21 years.  
Finally, the VA exam of March 2001 provided a diagnosis of 
severe PTSD, chronic, secondary to Vietnam War experiences.  
Moreover, the VA examiner specifically identified the 
veteran's morgue-related duties as the in-service stressor.    

In sum, the veteran was diagnosed with PTSD and the competent 
medical opinions that addressed the contended causal 
relationship were to the effect that the veteran suffered 
from PTSD as a result of his experiences as a morgue 
assistant during service.  Accordingly, the Board finds that 
service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

Service Connection for Type II Diabetes Mellitus

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam." See 
VAOPGCPREC 27-97.  

Veterans who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, are presumed to have been 
exposed to such herbicide agents.  Veterans who served only 
in other locations or at other times, including those who 
served on naval vessels in the territorial waters of Vietnam 
but never set foot within the Republic of Vietnam, would need 
to establish that they were exposed to herbicide agents 
during service.  38 C.F.R. § 3.309(e).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acne form diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, chronic lymphocytic leukemia, acute and subacute 
peripheral neuropathy, type II diabetes mellitus (emphasis 
added), porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted)).

The service and post-service medical records show no diabetes 
mellitus during service or for many years thereafter and 
there is no competent evidence that links the veteran's 
diabetes to service.  Thus, entitlement to service connection 
on a direct or one-year presumptive basis with application of 
general criteria is not warranted.  The thrust of the 
veteran's claim is that service connection for his diabetes 
should be presumed because he was exposed to Agent Orange 
while working in a morgue  aboard a ship off the coast of 
Vietnam.

There is no dispute that the veteran has type II diabetes 
mellitus as confirmed by the post-service VA medical records.  
The veteran has argued that his diagnosis of type II diabetes 
mellitus may be attributed to herbicide exposure in 
connection with his military service that was primarily in 
the offshore waters of Vietnam.  Although the veteran has 
never confirmed or denied that he was he was physically in 
Vietnam during his service, the evidence in the file is at 
least in equipoise as to whether the veteran did at least set 
foot in Vietnam.  The Board notes that February 2004 USASCRUR 
correspondence and USS Princeton histories confirm that the 
veteran's ship was anchored in various locations just off the 
coast of Vietnam during his period of active duty, to include 
Quang Tri, Dong Ha, and Cua Viet in 1967, during the height 
of the Vietnam Conflict, although his individual arrivals or 
departures ashore could not be verified.  Moreover, a May 
1966 letter from the veteran's commanding officer and 
addressed to the veteran indicates that the veteran 
participated in a mission that required its participants to 
travel in navy boat convoys deep in the rivers and swamps of 
South Vietnam.  While such appears to be a unit or ship 
citation and could very well mean that the veteran's ship 
carried troops to the coast of Vietnam, where they 
disembarked to conduct this and other missions without the 
veteran actually leaving the ship, the Board finds that the 
evidence as a whole, to include documents obtained by the RO 
and those submitted by the veteran, provides evidence that is 
approximately evenly balanced as to whether the veteran's 
active duty included duty or visitation in the Republic of 
Vietnam within the meaning of the applicable regulation. 
38 C.F.R. § 3.309(e). 

The veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance.  In applying that 
doctrine, the Board finds that service connection for 
diabetes mellitus, type II, as secondary to herbicide 
exposure, is warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.307(a)(6)(d), 3.309(e) (2004).
ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for diabetes mellitus, type 
II, as secondary to exposure to herbicide agents, is granted.


			
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


